Case 1:17-cr-OO497-ENV Document 13 Filed 02/06/19 Page 1 of 2 Page|D #: 44

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

United States ofAmerica, Case No.: l?-cr-497 (ENV)
V.

.loe Doe,

 

MOTlON FOR LEAVE TO WITHDRAW AS COUNSEL
Arun G. Rao. Esq., the undersigned counsel for the Defendant, hereby respectfully moves
this Court for leave to withdraw as counsel pursuant to Local Criminal Rule 1.4 of the United
States District Court for the Eastern District ot`New York.
ln support thereof, the undersigned states as followed:

l. On September 22, 2017, the Defendant pled guilty to a one count Information. A sentencing
hearing in this matter has not yet been scheduled Consequently, withdrawal of the
undersigned counsel at this time will avoid any prejudice to Defendant’s interests

2. Pursuant to Local Crirninal Rule 1.4, the undersigned counsel has given the Defendant due
written notice of this intention to withdraw prior to submitting this request to the Court.
The Defendant has no objection

3. This request is made because Defendant has failed to provide payment for the undersigned
counsel’s legal services, contrary to the terms of Defendant and undersigned counsel’s
agreement relating to representation Det`endant last paid counsel on November 20, 2017,
and has not made any payments since then, despite the undersigned counsel’s continued
representation of Defendant and despite the undersigned counsel’s informing Defendant
repeatedly that he is delinquent in his payments The amount that Defendant OWeS the

undersigned counsel is significant and not de n-iz`m'mi`s. Det`endant has represented that, due

_1_

Case 1:17-cr-OO497-ENV Document 13 Filed 02/06/19 Page 2 of 2 Page|D #: 45

to a change in financial circumstances following his guilty plea, he now lacks the resources

necessary to pay for representation

WHEREFORE, the undersigned counsel respectfully requests this Coutt enter an order
granting the Motion to Withdraw of the undersigned counsel, and that a proceeding be scheduled
so that a CJA Panel Attorney or the Offlce of the Federal Public Defender can be appointed to

represent the Defendant, going forward

Dated: February 6, 2019 Respectfully submitted,

By:

 

Arun 6 Rajo

ARUN G. RAO (#4039095)
THE LENZNER FlRl\/I, P.C.
815 Connecticut Avenue, N.W.
Suite 730

Washington, D.C. 20006
Telephone: (202) 789-7700
arao@lenznerfirm.com

